DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination filed on 09/22/2022.
Claims 1-16 are pending. 
Claims 1, 11 and 12 are independent. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 09/22/2022, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi et al. (US 2015/0357945).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-9, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10,008,937) in view of Takahashi et al. (US 2015/0357945).

Re claim 1, Park teaches (Figures 2-5) a method for adapting a deceleration of a motor (col 3 lines 33-36) powered by a variable speed drive (Fig. 2), the variable speed drive comprising a plurality of at least N low-voltage power cells (Fig. 2; U1-3, V1-3 and W1-3) linked in series (Fig. 2), N being greater than or equal to 1, the method comprising the following operations during a period of deceleration of the motor (col 3 lines 33-36):
- determining at least one average motor voltage (average input power; col 6 lines 57-col 7 lines 15) over a given period as a function of motor voltage values measured at the terminals of the motor over the given period (col 6 lines 57-col 7 lines 15);
- as a function of the determined average motor voltage (col 6 lines 57- col 7 lines 15), determining an average rectified voltage value (DC link average voltage; col 7 lines 25-35), wherein a rectified voltage corresponds to a voltage obtained at the output of a rectifier of each power cell (34b measures the voltage at the output of the rectifier; col 6 lines 50-54 and col 7 lines 25-35); and
but fails to explicitly teach - controlling the deceleration of the electrical device as a function of the average rectified voltage value.
Takahashi teaches (Figure 1) controlling the deceleration of the electrical device as a function of the average rectified voltage value (para 28; the motor is decelerated or calculated from the voltage signal 11 across the DC circuit section).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Park with that taught by Takahashi to suppress overvoltage and deterioration of the system (see Takahashi, para 31).

Re claim 2, Park in view of Takahashi teaches the method according to Claim 1, wherein determining the average rectified voltage value is a function of the average motor voltage (col 6 lines 57- col 7 lines 15), of a reference motor voltage (input power) and of a reference rectified voltage (DC link voltage), the reference motor voltage being obtained from a command received at the input of the variable speed drive and the reference rectified voltage being a default value (col 6 lines 57- col 7 lines 15).

Re claim 3, Park in view of Takahashi teaches the method according to Claim 1, wherein the method comprises determining at least one reference motor voltage (first average input power), wherein the reference motor voltage is interlocked with the average motor voltage measured by generating a correction motor voltage (col 6 lines 57- col 7 lines 15), a control motor voltage being obtained from the reference motor voltage and from the correction voltage (col 7 lines 15-20),
wherein the average rectified voltage is obtained from the average motor voltage, from the control motor voltage and from a reference rectified voltage (col 7 lines 15-20), the reference rectified voltage being a default value (col 6 lines 14-24).

Re claim 4, Park in view of Takahashi teaches the method according to Claim 1, wherein controlling the deceleration comprises comparing the average rectified voltage with at least one predefined threshold (see Takahashi; Vth; para 32), and modifying a torque applied to the motor as a function of a result of the comparison (see Takahashi; para 32).

Re claim 5, Park in view of Takahashi teaches the method according to Claim 4, wherein the threshold is predefined as a function of a maximum voltage of the capacitors of the power cells of the variable speed
drive (see Takahashi; para 32).

Re claim 6, Park in view of Takahashi teaches the method according to Claim 1, wherein controlling the deceleration comprises replacing, for a subsequent period, a reference rectified voltage by the average rectified voltage (col 6 lines 57- col 7 lines 15) in order to determine command orders for the power cells (Fig. 2; U1-3, V1-3 and W1-3) of the variable speed drive, the reference rectified voltage being a default value (col 6 lines 14-24).

Re claim 7, Park in view of Takahashi teaches the method according to Claim 1, wherein the given period is equal to a sampling period of a reference motor voltage at the input of the variable speed drive (col 6 lines 57-col 7 lines 15).

Re claim 8, Park in view of Takahashi teaches the method according to Claim 1, wherein the variable speed drive comprises 3*N power cells (Fig. 2; U1-3, V1-3 and W1-3), with three phases each comprising N power cells linked in series (Fig. 2; U1-3, V1-3 and W1-3), wherein respective outputs of each phase are linked in star configuration or delta configuration to the electric motor (Fig. 2; U1-3, V1-3 and W1-3).

Re claim 9, Park in view of Takahashi teaches the method according to Claim 8, wherein command orders of the power cells are determined from a reference motor voltage (col 6 lines 57- col 7 lines 15) and from an additional strategy voltage common to the three phases (col 6 lines 57- col 7 lines 15), the additional strategy voltage being determined so as to minimize a number of switchovers of switches of the power cells (col 6 lines 57- col 7 lines 15).

Re claim 11, Park teaches (Figures 2-5) a control device for adapting the deceleration of a motor (col 3 lines 33-36) powered by a variable speed drive (Fig. 2), the variable speed drive comprising N low-voltage power cells (Fig. 2; U1-3, V1-3 and W1-3) linked in series (Fig. 2; U1-3, V1-3 and W1-3), N being greater than or equal to 1, the control device comprising:
a unit (controllers 51-54) configured to, during a period of deceleration of the motor (average input power; col 6 lines 57-col 7 lines 15), determine at least one average motor voltage over a given period as a function of motor voltage values measured at the terminals of the motor over the given period (col 6 lines 57-col 7 lines 15);
a unit (controllers 51-54) configured to determine, as a function of the determined average motor
voltage (col 6 lines 57- col 7 lines 15), an average rectified voltage value, wherein a rectified voltage corresponds to a voltage (DC link average voltage; col 7 lines 25-35) obtained at the output of a rectifier of each power cell (34b measures the voltage at the output of the rectifier; col 6 lines 50-54 and col 7 lines 25-35); and
but fails to explicitly teach a unit configured to control the deceleration of the motor as a function of the average rectified voltage value.
Takahashi teaches (Figure 1) a unit (14) configured to control the deceleration of the motor as a function of the average rectified voltage value (para 28; the motor is decelerated or calculated from the voltage signal 11 across the DC circuit section).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Park with that taught by Takahashi to suppress overvoltage and deterioration of the system (see Takahashi, para 31).

Re claim 13, Park in view of Takahashi teaches the method of claim 1, wherein the controlling reduces or increases the deceleration of the motor as a function of the average rectified voltage (see Takahashi; para 28).

Re claim 14, Park in view of Takahashi the method of claim 13, wherein the controlling reduces the deceleration to avoid reinjecting energy (see Takahashi; para 28 and 32).

Re claim 15, Park in view of Takahashi teaches the method of claim 1, wherein the controlling increases the deceleration of the motor when the average rectified voltage is less than a first threshold (see Takahashi; Vth; para 32), and reduces the deceleration of the motor when the average rectified voltage lies between the first threshold and a second threshold (see Takahashi; Vth; para 32; discloses the thresholds), the second threshold being a limit voltage for capacitors of the power cells (see Takahashi; para 32).

Re claim 16, Park in view of Takahashi teaches the method of claim 1, wherein the controlling controls a speed of the deceleration of the motor as a function of the average rectified voltage (see Takahashi; para 28 and 32).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10,008,937) in view of Takahashi et al. (US 2015/0357945) as applied to claim 1 above, and further in view of Carralero et al. (US 2017/0244325).

Re claim 10, Park in view of Takahashi teaches a computer program product but fails to explicitly teach comprising a non-transitory processor readable medium having processor readable instructions for stored thereon, which when itis executed by the a processor, causes the processor to implement the method according to Claim 1.
Carralero teaches comprising a non-transitory processor readable medium having processor readable instructions for stored thereon (para 44), which when itis executed by the a processor, causes the processor to implement the method according to Claim 1 (para 44).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Park with that taught by Takahashi further with that taught by Carralero to obtain higher motor efficiency (see Carralero, para 14 and 41).



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10,008,937) in view of Takahashi et al. (US 2015/0357945).

Re claim 12, Park teaches (Figures 2-5) a control device for adapting the deceleration of a motor (col 3 lines 33-36) powered by a variable speed drive (Fig. 2), the variable speed drive comprising N low-voltage power cells (Fig. 2; U1-3, V1-3 and W1-3) linked in series (Fig. 2; U1-3, V1-3 and W1-3), N being greater than or equal to 1, the control device comprising:
at least one processor (Fig. 5 contains a controlling block or processor 52);
(controllers 51-54) during a period of deceleration of the motor (average input power; col 6 lines 57-col 7 lines 15), determining at least one average motor voltage over a given period as a function of motor voltage values measured at the terminals of the motor over the given period (col 6 lines 57-col 7 lines 15);
(controllers 51-54) determining, as a function of the determined average motor voltage, an average rectified voltage value (col 6 lines 57- col 7 lines 15), wherein a rectified voltage corresponds to a voltage (DC link average voltage; col 7 lines 25-35) obtained at the output of a rectifier of a rectifier of each power cell (34b measures the voltage at the output of the rectifier; col 6 lines 50-54 and col 7 lines 25-35); and
but fails to explicitly teach controlling the deceleration of the motor as a function of the average rectified voltage value;
Park does not explicitly teach and at least one memory in communication with the at least one processor, the at least one memory storing processor executable instructions, which when executed by the at least one processor cause the control device to perform; controlling the deceleration of the motor as a function of the average rectified voltage value.
However Park teaches (Figures 5 and 8) and at least one memory in communication with the at least one processor (Fig. 5 show control blocks/processors in communication with each other), the at least one memory storing processor executable instructions, which when executed by the at least one processor cause the control device to perform (Fig. 8 discloses that DC link voltage references are stored and utilized so it is obvious that instructions are stored with some memory and executed by the processors).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to replace the control system of Park to allow stable operation of the system.
Takahashi teaches (Figure 1) controlling the deceleration of the motor as a function of the average rectified voltage value (para 28; the motor is decelerated or calculated from the voltage signal 11 across the DC circuit section). 
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Park with that taught by Takahashi to suppress overvoltage and deterioration of the system (see Takahashi, para 31).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846